DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Reply and amendment filed November 23, 2020 has been entered, and Claims 1-12, 16, 17, 21, 22, 62, 67, 93, and 140 remain pending, with Claims 5-12, 16, 17, and 21 withdrawn from consideration (see below).  
Claims 13-15, 18-20, 23-61, 63-66, 68-92, 94-139, and 141-177 were previously canceled.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
Applicant’s election without traverse of Group I, Claims 1-4, 22, 62, 67, and 140 in the reply filed on 11/23/2020 is acknowledged.  Linking Claim 93 will be examined to the extent that it reads on elected Group I.  
Claims 5-12, 16, 17, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions.

Drawings
Figures 16, 26, 27D, and 35 (parts A and C) are objected to as failing to comply with 37 CFR 1.821(d) because they do not include the required sequence identifiers (by SEQ ID NO).  Figures 16, 26 and 35 (parts A and C) contain amino acid sequences of 4 or more residues (e.g. Butelase I recognition sequence in Fig 16 and antibody recognition sequences in Fig. 26) that lack identification with SEQ ID NOs.  
Similarly, Figure 27D contain polynucleotide sequences of 10 or more nucleotides.  
The required sequence identifiers must appear in the drawing or in the brief description of the drawings.  Appropriate correction is required.  See MPEP 2422.02.  

Claim Objections
Claim 140 is objected to because of the following informalities:  step (c) in Claim 140 ends with a comma immediately followed by a semicolon (see line 3 of step (c)).  Appropriate correction is required.

Claim Interpretation
Claim 140, step (f), recites “repeating steps (d) – (e) for ‘n’ binding cycles” where “n” would be understood by the skilled artisan as being either the set of natural numbers (1, 2, 3...) or
Moreover, and in the interest of advancing prosecution, it is noted that “steps (d) – (e)” are more accurately identified as a cycle of ‘contacting and transferring’ rather than “binding”.  As such the above quoted phrase has been interpreted as referring to --repeating steps (d) – (e) for ‘n’ of contacting and transferring--. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62, 67 and 140 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Step (c) in each of Claims 62 and 67 is confusing because the skilled artisan would not understand what is meant by “annealing” peptides to “compartment tags” (i.e. “a single or double stranded nucleic acid molecule of about 4 bases to about 100 bases”; see pg 78, lines 13-15).  Therefore, each step (c) has been examined based on the term “joining” therein.  

Each of Claims 62 and 67 recites the step of "analyzing the one or more compartment tagged peptide according to a method of claim 1" (emphasis added) in step (e) of Claim 62 and step (f) of Claim 67.  There is insufficient antecedent basis for this limitation in Claim 1 because Claim 1 is directed to a “method for analyzing a macromolecule” (emphasis added).  Therefore, there is insufficient correspondence between Claim 1 and each of Claims 62 and 67, which renders the latter two claims indefinite.  

Claims 62 and 67 are additionally indefinite because it is unclear whether the terms “compartment” and “compartments” in the claims refers to a solid support, such as a bead, or to a volume, such as a droplet (see “macromolecules within a compartment (e.g., droplet, bead, or separated location)” on pages 67-68 of the specification; see also pg 78, lines 5-12).  
In Claim 62, and where the “compartment” is a solid support such as a bead, then step (a) would be understood as attaching “the plurality of protein complexes, proteins, or polypeptides” to beads and “each compartment comprises a plurality of compartment tags” would be understood as the “tags” as also attached to the beads (i.e. “solid support” in step (a)”.  These understandings then create ambiguity when considered with step (d) of Claim 62, where it is unclear whether “collecting” means releasing peptides attached to the beads, and possibly detaching them from the “compartment tags”, or gathering the beads with the attached peptides and “compartment tags”.  And this ambiguity is compounded by the dependency from Claim 1, where if the peptides are no longer attached to a solid support, then or step (a) is to be interpreted as an active step of ‘joining’, which is contrary to the plain wording therein.  
And in Claim 67, and where the “compartment” is a solid support such as a bead, then step (b) therein would be similarly understood as described above for Claim 62, which then creates ambiguity when considered with step (d) of Claim 67, where it is unclear whether “collecting” means releasing peptides attached to the beads, and possibly detaching them from the “compartment tags”, or gathering the beads with the attached peptides and “compartment tags”.  And this ambiguity is compounded by the dependency from Claim 1, where if the peptides are no longer attached to a solid support, then the dependency either begins with step (b) of Claim 1 or step (a) is to be interpreted as an active step of ‘joining’, which is contrary to the plain wording therein.  
In light of the foregoing, the metes and bounds of Claims 62 and 67 are confusing, and so the claims have not been further treated on the merits.  

Claim 140 recites the limitation "the first macromolecule" in steps (c), (e), and (f).  There is insufficient antecedent basis for this limitation in the claim.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the first instance of “the first macromolecule” in step (c) is interpreted as reciting –[[the]] a first macromolecule--.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 93 and 140 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fodor et al. (US 2016/0253584 A1; published 9/1/2016; effectively filed 2/26/2016).
As an initial matter, the term “macromolecule” in the claims is interpreted in light of the specification at page 63, lines 16-19, as encompassing “nucleic acids”.  Furthermore, it is noted that a “binding agent capable of binding to the macromolecule” in Claim 1 and “binding agents capable of binding to cognate macromolecules” in Claim 140 are interpreted in light of the instant specification on page 65, lines 16-21, which includes “[a] binding agent may form a covalent association or non-covalent association with the macromolecule or component or feature of a macromolecule” (emphasis added).  And while the terms “component” and “feature” are not defined in the instant disclosure, the specification does state that “[i]n the practice of the methods disclosed herein, the ability of a binding agent to selectively bind a feature or component of a macromolecule need only be sufficient to allow transfer of its coding tag information to the recording tag associated with the macromolecule, transfer of the recording tag information to the coding tag, or transferring of the coding tag information and recording tag information to a di-tag molecule” (emphasis added; see pg 115, lines 25-30).
Moreover, “recording tag” is interpreted in light of the specification at pg 71, lines 10-11, as referring “to a nucleic acid molecule or sequenceable polymer molecule”; and “coding tag” is interpreted in light of page 68, lines 24-25, as referring to “a nucleic acid molecule of about 2 bases to about 100 bases”.  
Fodor et al. teach cell-free synthesis of stochastic oligonucleotide barcodes on solid supports and substrates “by interspersing step-wise or block coupling reactions with one or more rounds of split-pool synthesis” that “can be performed using enzymatic methods such as polymerase extension” of the 3’ ends of barcodes tethered to beads “with the 5’ ends of a set of semi-random primers.  Such primers can have a structure of 5’-(M)k-(X)i-(N)j-3’, where (X)i, is a random sequence of nucleotides that is i nucleotides long (the set of primers comprising all possible combinations of (X)i), (N)j is a specific nucleotide (or series of j nucleotides), and (M)k is a specific nucleotide (or series of k nucleotides)” (see e.g. ¶¶0187-0189, esp. 0189). The 5’ portion of the oligonucleotide “barcodes tethered to beads” and the remainder of the oligonucleotide barcodes are considered to correspond to the “macromolecule” and the “recording tag”, respectively, in step (a) in each of Claims 1, 93 and 140.  The (N)j portion and the (X)i portion of a primer correspond to the “[first] binding agent” and the “[first] coding tag”, respectively, in step (b) in each of Claims 1, 93 and 140 because the i portion transfers the sequence complementary to the primer to the oligonucleotide barcode corresponds to the “transferring” in step (c) in each of Claims 1 and 140 and in step (c)(i) of Claim 93.  Each round of “split-pool” (e.g. the “10 rounds of coupling using 4 different nucleotides at each step” in ¶0189) repeats the “contacting” and “transferring” of steps (d) and (e) of each of Claims 1 and 93, and steps (d) through (f) of Claim 140, and addresses the repetition of steps in Claim 4.  
Fodor et al. further teach “a mixture of stochastic barcodes can be prepared and separated into two-dimensions using gel electrophoresis” (see ¶0192), which corresponds to the “analyzing” in step (f) of each of Claims 1 and 93, and in step (g) of Claim 140.  
Regarding Claim 2, each round of “split-pool” synthesis corresponds to a sequential performance of steps (b) and (d).
Regarding Claim 3, the plurality of primers used in each round corresponds to the simultaneous performance of steps (b) and (d). 
In light of the foregoing, Fodor et al. anticipate Claims 1-4, 93 and 140.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Dependent Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (cited above) as applied to Claims 1-4, 93 and 140 under 35 U.S.C. 102(a)(1) above in view of Ling et al. (US 2013/0052665 A1; published 2/28/2013).
As an initial matter, the interpretation of a “binding agent capable of binding to the macromolecule” in Claim 1 (and so present in Claim 22) is re-emphasized.  
The teachings of Fodor et al. have been described above.  Their teachings of barcodes tethered to beads are re-emphasized.  
Fodor et al. do not teach proteins on their barcode tethered beads.  
Ling et al. teach substrates that include “protein-binding molecules attached to microspheres, microparticles, microbeads, beads, or other particles” and that those “protein-binding molecules may be antibodies, peptides, peptoids, aptamers, small molecule ligands or other protein-binding capture agents attached to the surface of particles” and that “[e]ach protein-binding molecule may comprise a ‘unique detectable label,’ which is uniquely coded such that it may be distinguished from other detectable labels attached to other protein-binding molecules to allow detection of biomarkers in multiplex assays.  Examples include, but are not limited to, [ ] barcode materials” (see e.g. ¶0091), where the “antibodies, peptides, peptoids” on “microspheres, microparticles, microbeads, beads, or other particles” correspond to “the macromolecule is a protein, polypeptide, or peptide” presented in Claim 22.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fodor et al. by substituting the 5’ portion of their oligonucleotide “barcodes tethered to beads” (attached to the remainder of the 
Additional rationales for the above modification is provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results; and simple use of known techniques (of Fodor et al.) to expand and improve the related materials (of Ling et al.) in the same way.  

Double Patenting
Claim 140 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4.  See interpretation of Claim 140 as explained above. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6 and 9 of U.S. Patent Application No. 16/760,029 (hereafter “the reference application”).  
The reference application has a common inventor (Gunderson) and a common Assignee with the instant application.  
The basis of this rejection is illustrated with the following consideration of Claim 9 of the reference application, with inclusion of wording from Claims 1 and 6 in italics and Claim 9 wording underlined, which encompasses
“A method for analyzing a polypeptide, comprising the steps of:
(a) providing the polypeptide optionally associated directly or indirectly with a
recording tag [ ]; 
(b) functionalizing the N-terminal amino acid (NTAA) of the polypeptide [ ];
(c) contacting the polypeptide with a first binding agent comprising a first binding portion capable of binding to the functionalized NTAA and
(c1) a first coding tag with identifying information regarding the first
binding agent, [ ];
(d) 	(d1) transferring the information of the first coding tag to the recording tag to generate an extended recording tag and analyzing the extended recording tag, [ ];
wherein step (b) is conducted before step (c), after step (c) and before step (d), or after step (d)[;]
(e) eliminating [ ];
(f) functionalizing the new NTAA [ ];
(g) contacting the polypeptide with a second ( or higher order) binding agent comprising a second ( or higher order) binding portion capable of binding to the newly functionalized NTAA and 
(g1) a second coding tag with identifying information regarding the
second (or higher order) binding agent, [ ];
(h) 	(h1) transferring the information of the second coding tag to the first extended recording tag to generate a second extended recording tag and analyzing the second extended recording tag, [ ] and
(i) eliminating [ ];
wherein step (f) is conducted before step (g), after step (g) and before step (h), or after step (h).”
Embodiments of the above methods of claim 9 in the reference application are further informed by claim 2 therein, which presents step (a) above as comprising “providing the polypeptide and an associated recording tag joined to a support (e.g., a solid support)” (see lines 2-3 of claim 2 of the reference application).  
In light of the above, claim 9 in the reference application anticipates instant Claim 1 because 
step (a) of claim 9 in the reference application corresponds to step (a) in each of instant Claim 1;
step (c) of claim 9 in the reference application corresponds to step (b) in each of instant Claim 1;
step (d1) of claim 9 in the reference application corresponds to step (c) in each of instant Claim 1;
step (g) of claim 9 in the reference application corresponds to step (d) in each of instant Claim 1;
step (h1) of claim 9 in the reference application corresponds to steps (e) and (f) in instant Claim 1.  
Additionally, claim 9 in the reference application anticipates instant Claim 2 because claim 9 encompasses performing the recited steps sequentially.  And claim 9 in the reference application anticipates instant Claim 22 because claim 9 encompasses a “polypeptide” with a recording tag, which corresponds to the “polypeptide” recited in instant Claim 22. 
In light of the foregoing, claim 9 of the reference application anticipates instant Claims 1, 2 and 22, and so Claims 1, 2 and 22 are not patentably distinct from claim 9 of the reference application. 
Moreover, claims 1, 2 and 6 of the reference application encompass embodiments of claim 9 as explained above.  And so claims 1, 2 and 6 of the reference application are anticipated by instant Claims 1, 2 and 22.  Therefore, Claims 1, 2 and 22 are not patentably distinct from claims 1, 2 and 6 of the reference application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klein et al. (cited in IDS filed 12/2/2020), who teach barcoding RNA from individual cells.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







kl







/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635